—Order unanimously affirmed without costs. Memorandum: Family Court properly terminated the parental rights of respondent with respect to her son on the ground of mental retardation. Petitioner established by clear and convincing evidence that respondent suffers from “subaverage intellectual functioning which originate [d] during the developmental period and is associated with impairment in adaptive behavior to such an extent that if such child were placed in or returned to the custody of the parent, the child would be in danger of becoming a neglected child” (Social Services Law § 384-b [6] [b]; see, Social Services Law § 384-b [3] [g]). Petitioner further established that respondent is “presently and for the foreseeable future unable, by reason of * * * mental retardation, to provide proper and adequate care” for her son (Social Services Law § 384-b [4] [c]; see generally, Matter of Joyce T., 65 NY2d 39, 45-46; Matter of Harry K., 270 AD2d 928; Matter of Abby B., 269 AD2d 819). Respondent’s counsel acquiesced in the informal nature of the dispositional phase of the proceeding (see, Matter of Ruthanne F., 265 AD2d *984829, 830; see generally, Family Ct Act § 625 [a]), and thus respondent has failed to preserve for our review her contention that the court erred in failing to conduct a dispositional hearing (see, Matter of Nahja I., 279 AD2d 666, 668; Matter of April B., 242 AD2d 926, 927). In any event, the court did not err in failing to conduct a dispositional hearing (see, Matter of Joyce T., supra, at 46; Matter of Harry K., supra, at 928; Matter of April B., supra, at 927). (Appeal from Order of Genesee County Family Court, Graney, J. — Terminate Parental Rights.) Present — Hayes, J. P., Wisner, Hurlbutt, Kehoe and Lawton, JJ.